DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement (IDS) filed on 08/05/2020, 2/25/2022 and 04/11/2022 have been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al., (hereinafter Yoshioka), U.S. Patent Application Publication 2018/0075965, in view of Daiji et al., (hereinafter Daiji), Japanese Patent JP2009099572A.
Regarding Claim 1, Yoshioka teaches, an inductor component (Fig. 3) comprising: 
a flat plate-shaped main body (10) containing magnetic powder (“a powder of a magnetic material” [0149]) and a resin (“resin” [0149]) piece containing the magnetic powder; 
an inductor wire (21, 22) arranged in the main body; and 
an external terminal (41, 42) electrically connected to the inductor wire and exposed from a main surface of the main body, 
an average particle size X (“5 μm or less” [0150]) of the magnetic powder, a thickness T (“thickness of 0.125 mm” (i.e. 125 μm) [0166]) orthogonal to the main surface of the main body,…(Yoshioka: Figs. 1-3, para. [0113], [0115], [0149], [0150], [0166]).
Yoshioka does not explicitly teach, a first arithmetic mean roughness Ra1 of a part of a straight line on the main surface passing through the external terminal and excluding a part of the straight line overlapping with the external terminal satisfying Formula (1):
X/10 <= Ra1 <= T/10…Formula (1).
However, Daiji teaches (Fig. 1), a first arithmetic mean roughness Ra1 (“1.45 um” [0052]) of a part of a straight line on the main surface passing through the external terminal and excluding a part of the straight line overlapping with the external terminal satisfying Formula (1):
X/10 <= Ra1 <= T/10…Formula (1), (“2 um” [0038])/10 <= (“1.45 um” [0052] <= (“0.5 mm” [0043] i.e. 500 um)/10.  (Daiji: Figs. 1-3, machine translation, para. [0038], [0043], [0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the surface roughness of Yoshioka to include the surface roughness of Daiji, the motivation being that “the conductive paste is prevented from wetting up at the boundary portion with the main portion 11 having a rough surface roughness (the surface has low wettability), and the external electrode 31 is formed with high dimensional accuracy” [0053].  (Daiji: Figs. 1-3, machine translation, para. [0053]).  Therefore, the limitations of Claim 1 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Regarding Claim 2, the combination of Yoshioka in view of Daiji further teaches, wherein the thickness T is 300 um or less (Yoshioka: “chip size…thickness of 0.125 mm” i.e. T of 125 um [0166]).  (Yoshioka: Figs. 1-3, para. [0166]).
Regarding Claim 3, the combination of Yoshioka in view of Daiji further teaches, wherein the thickness of the external terminal orthogonal to the main surface is smaller than T/10 (Yoshioka: “[t]he thickness of the external terminals 41 to 43 and the dummy terminals 45 including the rust prevention treatment is made up of the electroless copper plating thickness of 5 μm, the Ni plating thickness of 5 μm, and the Au plating thickness of 0.1 μm” [0165], “chip size…thickness of 0.125 mm” i.e. T of 125 um [0166]).  (Yoshioka: Figs. 1-3, para. [0165], [0166]).
Regarding Claim 4, the combination of Yoshioka in view of Daiji further teaches, wherein 
a second arithmetic mean roughness Ra2 of an entire straight line including a part of the straight line on the main surface passing through the external terminal and including a part of the straight line overlapping with the external terminal satisfies Formula (2): 
Ra2 < T/10 ... (2), (Daiji: “Ra: about 0.81 μm” [0052] <= (“0.5 mm” [0043] i.e. 500 um)/10, the motivation being that “the conductive paste is prevented from wetting up at the boundary portion with the main portion 11 having a rough surface roughness (the surface has low wettability), and the external electrode 31 is formed with high dimensional accuracy” [0053]. (Daiji: Figs. 1-3, machine translation, para. [0043], [0052], [0053]).
Regarding Claim 5, the combination of Yoshioka in view of Daiji further teaches, further comprising: a coating layer (Yoshioka: 50) including a non-magnetic material (Yoshioka: “an organic insulating resin” [0154]) that covers the main surface.  (Yoshioka: Figs. 1-3, para. [0113], [0154]).
Regarding Claim 6, the combination of Yoshioka in view of Daiji further teaches, further comprising: 
an insulator (Yoshioka: 15) including a non-magnetic material (Yoshioka: “a resin containing an SiO.sub.2 filler” [0156]) with which the inductor wire is in contact.  (Yoshioka: Figs. 1-3, para. [0113], [0156]).
Regarding Claim 8, the combination of Yoshioka in view of Daiji further teaches, wherein the inductor wire (Yoshioka: 21, 22) extends parallel to the main surface.  (Yoshioka: Figs. 1-3, para. [0113]).
Regarding Claim 9, the combination of Yoshioka in view of Daiji further teaches, further comprising: 
a vertical wire (Yoshioka: 31, 32) which extends orthogonal to the main surface, is connected to the inductor wire and the external terminal, and penetrates the main body.  (Yoshioka: Figs. 1-3, para. [0117]).
Regarding Claim 10, the combination of Yoshioka in view of Daiji further teaches, wherein a plurality of the inductor wires (Yoshioka: 21, 22) are arranged in a direction orthogonal to the main surface.  (Yoshioka: Fig. 9, para. [0229]).
Regarding Claim 11, the combination of Yoshioka in view of Daiji further teaches, wherein a plurality of the inductor wires (Yoshioka: 21, 22) are arranged in a same plane.  (Yoshioka: Figs. 1-3, para. [0113]).
Regarding Claim 12, the combination of Yoshioka in view of Daiji further teaches, wherein the magnetic powder includes Fe-based magnetic powder (Yoshioka: “an FeSi alloy such as FeSiCr, an FeCo alloy, an Fe alloy such as NiFe, or an amorphous alloy thereof” [0150]).  (Yoshioka: Figs. 1-3, para. [0150]).
Regarding Claim 13, the combination of Yoshioka in view of Daiji further teaches, wherein the magnetic powder includes ferrite powder (Yoshioka: “a magnetic material such as ferrite” [0149]).  (Yoshioka: Figs. 1-3, para. [0149]).
Regarding Claim 14, the combination of Yoshioka in view of Daiji further teaches, wherein the main body further contains non-magnetic powder (Yoshioka: “an organic insulating material made of an epoxy resin” [0150], “a resin containing an SiO.sub.2 filler” [0156]) including an insulator (Yoshioka: 15).  (Yoshioka: Figs. 1-3, para. [0113], [0150], [0156]).
Regarding Claim 15, the combination of Yoshioka in view of Daiji further teaches, wherein the resin piece containing the magnetic powder includes an epoxy resin or an acrylic resin (Yoshioka: “an organic insulating material made of an epoxy resin” [0150]).  (Yoshioka: Figs. 1-3, para. [0150]).
Regarding Claim 16, the combination of Yoshioka in view of Daiji further teaches, an inductor component (Yoshioka: Fig. 10) embedded substrate (Yoshioka: 5) that is a substrate in which the inductor component according to claim 1 is embedded, 
the substrate comprising 
a substrate main surface (Yoshioka: upper surface of 5); 
a substrate wiring (Yoshioka: 6f) extending along the substrate main surface: and 
a substrate via portion (Yoshioka: 6e) extending orthogonal to the substrate main surface and connected to the substrate wiring, 
the external terminal (Yoshioka: 41) of the inductor component being directly connected to the substrate via portion.  (Yoshioka: Figs. 1-3, and 10, para. [0240], [0241]).
Regarding Claim 17, the combination of Yoshioka in view of Daiji further teaches, wherein the main surface of the main body of the inductor component and the substrate main surface are parallel to each other.  (Yoshioka: Figs. 1-3, and 10, para. [0240], [0241]).
Regarding Claim 18, the combination of Yoshioka in view of Daiji further teaches, wherein the thickness of the external terminal orthogonal to the main surface is smaller than T/10 (Yoshioka: “[t]he thickness of the external terminals 41 to 43 and the dummy terminals 45 including the rust prevention treatment is made up of the electroless copper plating thickness of 5 μm, the Ni plating thickness of 5 μm, and the Au plating thickness of 0.1 μm” [0165], “chip size…thickness of 0.125 mm” i.e. T of 125 um [0166]).  (Yoshioka: Figs. 1-3, para. [0165], [0166]).
Regarding Claim 19, the combination of Yoshioka in view of Daiji further teaches, wherein 
a second arithmetic mean roughness Ra2 of an entire straight line including a part of the straight line on the main surface passing through the external terminal and including a part of the straight line overlapping with the external terminal satisfies Formula (2): 
Ra2 < T/10 ... (2), (Daiji: “Ra: about 0.81 μm” [0052] <= (“0.5 mm” [0043] i.e. 500 um)/10, the motivation being that “the conductive paste is prevented from wetting up at the boundary portion with the main portion 11 having a rough surface roughness (the surface has low wettability), and the external electrode 31 is formed with high dimensional accuracy” [0053]. (Daiji: Figs. 1-3, machine translation, para. [0043], [0052], [0053]).
Regarding Claim 20, the combination of Yoshioka in view of Daiji further teaches, further comprising: a coating layer (Yoshioka: 50) including a non-magnetic material (Yoshioka: “an organic insulating resin” [0154]) that covers the main surface.  (Yoshioka: Figs. 1-3, para. [0113], [0154]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka in view of Daiji, as applied to claim 6, and further in view of Kudo et al., (hereinafter Kudo), U.S. Patent Application Publication 2017/0169930.
Regarding Claim 7, the combination of Yoshioka in view of Daiji is silent on the resin of the insulator being an epoxy resin.  (Yoshioka: Figs. 1-3, para. [0113], [0115], [0149], [0150], [0166]).
The combination of Yoshioka in view of Daiji does not explicitly teach, wherein the insulator includes any of an epoxy resin, a phenol resin, a polyimide resin, an acrylic resin, a vinyl ether resin, and a mixture thereof.
However, Kudo teaches (Fig. 1), wherein the insulator (40) includes any of an epoxy resin (“[t]he resin is an organic insulating material made of epoxy-based resin” [0069]), a phenol resin, a polyimide resin, an acrylic resin, a vinyl ether resin, and a mixture thereof. (Kudo: Fig. 1, para. [0069]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the resin of Yoshioka in view of Daiji to comprise the epoxy resin of Kudo, the motivation being to provide suitable insulation between the windings [0070]).  (Kudo: Fig. 1, para. [0070]).  Therefore, the limitations of Claim 7 would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALCOLM BARNES whose telephone number is (408)918-7512. The examiner can normally be reached M-F 7:30-5:00 pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MALCOLM BARNES/
Examiner, Art Unit 2837
10/20/2022

/ELVIN G ENAD/           Supervisory Patent Examiner, Art Unit 2837